                                                             Y. MICHAEL TWERSKY ASSOCIATE
                                                             p. 215.875.3052 m. 267.559.1436 mitwersky@bm.net

   May 4, 2021

   VIA ECF

   Honorable Philip M. Halpern
   United States District Judge
   Southern District of New York
   300 Quarropas St.
   White Plains, NY 10601

   Re:       Red Apple Dental PC v. The Hartford Fin. Servs. Gp., Inc., et al., 20-Civ-03549
             (S.D.N.Y)

Dear Judge Halpern:

         Our firm represents Plaintiff Red Apple Dental PC (“Red Apple”) in the above-captioned

matter. We write under Rule 1(C) of Your Honor’s Individual Practices to request an adjournment

of the current date set for oral argument, and to respectfully request a new date be set for the oral

argument at the Court’s convenience on any date after May 24, 2021.

         Defendant Sentinel Insurance Company, Ltd. (“Defendant”) filed motions to dismiss the

complaint, and to dismiss the nationwide class claims (ECF Nos. 35-37; 41-43). Red Apple has

opposed both these motions (ECF Nos. 44-45), and Defendant has filed replies supporting its two

motions (ECF No. 46-47). Per this Court’s Order, entered on October 29, 2020, all moving papers

were filed with the Court on January 25, 2021. Subsequent to briefing, both Red Apple, and

Defendant filed supplemental authority with the Court (ECF Nos. 50-54). Defendant also filed, on

January 25, 2021, a letter motion requesting oral argument, which Red Apple did not oppose (ECF

No. 49). On April 30, 2021, this Court granted Defendant’s request for oral argument, and set oral




                                                                    1818 MARKET STREET, SUITE 3600
                                                                    PHILADELPHIA, PA 19103
                                                                    215.875.3000 BERGERMONTAGUE.COM
May 4, 2021
Page 2 of 2

 argument for May 10, 2021 at 10:00 a.m. at the Hon. Charles L. Brieant Jr. Federal Building and

 Courthouse, 300 Quarropas Street, Courtroom 521, White Plains, New York 10601 (ECF No. 55).

        Plaintiff respectfully requests that the current date for oral argument be adjourned, and such

 argument be re-set at the Court’s convenience for a date after May 24, 2021. Plaintiff seeks this

 relief, because Plaintiff’s counsel that will be handling oral argument is scheduled for a second dose

 of the Moderna COVID-19 vaccination on May 11, 2021, and the Centers for Disease Control and

 Prevention has indicated that full vaccination is not until two weeks after the second dose of a two -

 dose vaccine regimen. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/second-shot.html.

        Previous extensions have been given in this case in connection with Defendant’s time to file

 an Answer (ECF No. 15); and in connection with pre-motion letter writing (ECF Nos. 23, 27). No

 previous adjournments, or extensions have been granted in connection with this oral argument.

      This extension does not affect any other scheduled dates. Defendant consents to this request.

    Respectfully submitted,


    Y. Michael Twersky
